Citation Nr: 1034446	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  05-14 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 20 percent 
for a lumbar spine disability, to include degenerative joint 
disease (DJD) and degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to January 
2001.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In January 2008 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for further 
appellate action.  

The issues of entitlement to service connection for bilateral 
tinnitus and an increased disability rating for a low back 
disability are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  A January 2001 rating decision denied service connection for 
bilateral hearing loss on the basis that there was no evidence of 
current bilateral hearing loss for VA purposes.  The Veteran did 
not initiate an appeal of the adverse determination.

3.  The evidence received since the January 2001 rating decision 
is either cumulative or redundant.  It does not bear directly and 
substantially upon the specific matter of whether the Veteran 
currently has bilateral hearing loss; and when considered with 
all of the evidence of record, it has no significant effect upon 
the facts previously considered.



CONCLUSION OF LAW

New and material evidence has not been presented to reopen the 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for Department of 
Veterans Affairs (VA) benefits.  The notice must (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  (The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  These notice requirements 
apply to all five elements of a service connection claim: veteran 
status, existence of a disability; a connection between the 
veteran's service and the disability; degree of disability; and 
the effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits is issued by the agency of original jurisdiction.  
Pelegrini, supra.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to the 
duty to assist claimants shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. § 5103A 
(f).  To provide adequate notice with regard to a claim to 
reopen, VA must look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

In reviewing the Veteran's claim to reopen his previously denied 
claim of entitlement to service connection for bilateral hearing 
loss, the Board observes that, pursuant to the January 2008 Board 
remand, a January 2008 VCAA notice letter provided the Veteran 
with adequate notice regarding the specific basis for the prior 
January 2001 denial of his claim for service connection for 
bilateral hearing loss and what evidence would be necessary to 
substantiate the elements required to establish service 
connection for this disability.  Although the Veteran was not 
informed until the January 2008 letter of the basis for previous 
denial and what evidence must be submitted to reopen the claim, 
he was given an opportunity to respond following this notice, and 
the claim was subsequently readjudicated in the March 2010 
supplemental statement of the case, and therefore any defect in 
the timing of the notice of this information was harmless.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  

VA has secured or attempted to secure all relevant documentation 
to the extent possible.  Service treatment records, VA medical 
examination reports and treatment records are of record, as well 
as private treatment records and the Veteran's written 
contentions regarding the circumstances of his alleged bilateral 
hearing loss and low back disability, and these records were 
reviewed by both the RO and the Board in connection with the 
Veteran's claims.  In the absence of new and material evidence of 
record, the duty to assist by affording the Veteran a VA 
examination is not triggered.  See 38 U.S.C.A. § 5103A(d), (g); 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 
1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) 
(holding that unless the veteran has submitted new and material 
evidence warranting the reopening of his claim, the duty to 
assist does not attach).  As discussed below, the Board finds 
that new and material evidence has not been submitted, and 
reopening the Veteran's claim is not warranted.  VA has provided 
the Veteran with opportunity to submit evidence and arguments in 
support of his claim.  The Veteran and his representative have 
not made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review.  There remains no issue as 
to the substantial completeness of the Veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2009).  Any duty imposed on the VA, including 
the duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 
16, 2007).  

With respect to the VA audiological compensation examination 
provided the Veteran in December 2009, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  In this case, the Board finds that 
the December 2009 VA audiological examination is adequate, 
providing an opinion regarding whether the Veteran has a 
currently diagnosed bilateral hearing loss as the opinion was 
based on a review of the Veteran's claims file, which included 
his service treatment records, private treatment records, and VA 
treatment records.  The examiner outlined the Veteran's history 
and gave an opinion based on the pertinent evidence of record.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  
There remains no issue as to the substantial completeness of the 
Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any duty imposed on 
VA, including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 F. 
3d (Fed. Cir. 2007).  



Analysis

The Veteran is seeking to reopen his claim of entitlement to 
service connection for bilateral hearing loss.  The claim was 
previously denied by a January 2001 rating decision on the basis 
that the evidence failed to show current bilateral hearing loss 
for VA purposes.  The Veteran did not appeal the January 2001 
rating decision.  That decision is final and binding on him based 
on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.150(d), 20.302, 20.1103 (2009). 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must be 
presented or secured since the last final disallowance of the 
claim on any basis, including on the basis that there was no new 
and material evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly presented 
evidence is to be presumed unless evidence is inherently 
incredible or beyond competence of witness).

Reviewing the evidence submitted by the Veteran in his attempt to 
reopen his claim, the Board finds that he has not submitted new 
and material evidence.  The January 2001 rating decision denied 
the Veteran's claim on the basis that, while a previous 1999 
audiogram showed evidence of bilateral hearing loss for VA 
purposes, all subsequent audiogram results failed to show 
evidence of bilateral hearing loss for VA purposes.  The evidence 
received since the January 2001 rating decision does not relate 
to a previously unestablished fact that would tend to 
substantiate the Veteran's claim.  Significantly, the material 
associated with the claims folders since January 2001 fails to 
reveal that the Veteran has a current diagnosis of bilateral 
hearing loss for VA purposes.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 
104 F. 3d 1328, 1332 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the Veteran 
currently has the disability for which benefits are being 
claimed.  The December 2009 VA audiological examination revealed 
audiometric findings indicative of normal bilateral hearing for 
VA purposes.  Nor has the Veteran submitted competent medical 
findings pertaining to currently diagnosed bilateral hearing 
loss.

The additional medical evidence received does not raise a 
reasonable possibility of substantiating the claim.  For these 
reasons, the Board determines the evidence submitted subsequent 
to the January 2001 rating decision is either cumulative or 
redundant of evidence previously submitted and does not relate, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim, and, in any event, does not raise a reasonable possibility 
of substantiating his claim.  Consequently, the evidence received 
since the last final disallowance of the Veteran's claim is not 
new and material, and his petition to reopen the claim for 
service connection for bilateral hearing loss must be denied.  38 
U.S.C.A. § 5108.




ORDER

New and material evidence not having been received, the claim for 
service connection for bilateral hearing loss is not reopened.  
The appeal is denied.


REMAND
VA is required to provide a medical examination when the record 
of the claim does not contain sufficient medical evidence for VA 
to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).  

The Veteran contends that he has bilateral tinnitus as a result 
of his exposure to loud noises during service.  His 
representative contends that the December 2009 VA examiner's 
opinion against the Veteran's claim was based on an inaccurate 
history and that another examination should be provided the 
Veteran and an opinion provided based on an accurate history.

The Board notes that the Veteran initially filed his claim for 
service connection for tinnitus in September 2003, a little more 
than 2 years after his discharge from service and presumably had 
complaints of such at the time.  As noted in the January 2008 
remand, his service treatment records indicate he was routinely 
exposed to noise during most of his 8 years in service.  However, 
the December 2009 VA audiological examiner noted that when the 
Veteran was questioned about the onset of his tinnitus, he 
initially responded that he did not know, but when pressed said 
that it was 2 years before.  The examiner subsequently opined 
that the Veteran's tinnitus was not at least as likely as not 
related to his service, noting that it was mild, infrequent and 
of short duration, with an onset 6-years after his discharge from 
service.  The Board notes that the examiner's opinion appears to 
be predicated in large part on the Veteran's statement that his 
tinnitus had its onset just 2 years before the examination.   
However, the fact that the Veteran filed his claim for service 
connection in September 2003, does appear to contradict this 
history.  As the December 2009 opinion appears to be based in 
part on an inaccurate factual background, the Board finds it 
inadequate upon which to base an opinion.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal 
v. Brown, 5 Vet. App. 458, 460- 61 (1993).  As such, a remand for 
another VA examination is necessary.

With regard to the Veteran's claim for an increased disability 
rating of his service-connected lumbar spine, the September 2008 
VA orthopedic examination report refers to relevant VA treatment 
records dated in May 2007 that were reviewed in conjunction with 
the examination and are not associated with the claims files.  
Moreover, further review of the claims files reveals that the 
most recent VA treatment records from VA facilities are dated in 
October 2006.  Records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of that claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466- 
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  These 
relevant treatment records should be associated with the claims 
file.  38 U.S.C. § 5103A (West 2002).

Likewise, the December 2009 VA examination report indicates that 
the Veteran was treated for back complaints at a private hospital 
in June 2009, and notes that while some of those treatment 
records were provided, the complete records were not associated 
with the claims files.  VA should attempt to secure complete 
copies of the Veteran's June 2009 treatment records for low back 
complaints from St. Louis University Hospital.  

After the above records have been associated with his claims 
files, the Board finds that the Veteran should be afforded 
another VA orthopedic examination to determine the current nature 
and severity of the Veteran's service-connected lumbar spine 
disability.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  VA should attempt to obtain the 
appropriate authorization forms from the 
Veteran in order to assist him in 
attempting to obtain complete records of 
treatment, if any, from the St. Louis 
University Hospital, dated in June 2009.

2.  VA should obtain any VA treatment 
records, dating from October 2006 to the 
present, particularly neurology treatment 
records dated in May 2007, and associate 
the records with the Veteran's claims 
files.  

3.  After the above development has been 
completed to the extent possible, the 
Veteran should be afforded another VA 
audiological examination to evaluate the 
nature and etiology of any current 
tinnitus, if found to be present.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folders must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  If a current 
diagnosis of tinnitus is made, the 
examiner, based on the medical findings and 
a review of the claims folder, should offer 
an opinion as to whether it is at least as 
likely as not (50 percent or better) that 
the Veteran's current tinnitus had its 
onset in service or that it is the result 
of service or any in-service exposure to 
noise.  If the examiner is unable to 
provide the requested opinion, the report 
should so state.  Any opinion provided 
should be supported by a complete 
rationale.  

4.  The Veteran should also be scheduled 
for another VA orthopedic examination to 
evaluate the current nature and severity of 
his service-connected lumbar spine 
disability.  The claims folders and a copy 
of this REMAND must be made available to 
the examiner in conjunction with the 
examination; the examiner must indicate 
that the claims folders were reviewed.  The 
nature and severity of any symptoms 
associated with the service-connected 
lumbar spine disability should be provided.  
The examiner is requested to determine 
whether the service-connected low back 
disability exhibits weakness, fatigability, 
incoordination, or pain on movement and, if 
possible, the determinations should be 
expressed in terms of the degree of 
functional loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain on increased use.  
If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions reached, 
in legible reports.  

5.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the issues on 
appeal remain denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


